SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of May, 2015 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX FIRST QUARTER OF 2015 RESULTS Rio de Janeiro – May 15, 2015 Petrobras announces today its consolidated results for the 1Q-2015 reviewed by independent auditors, stated in millions of U.S. dollars, prepared in accordance with International Financial Reporting Standards - IFRS issued by the International Accounting Standards Board - IASB. Consolidated net income attributable to the shareholders of Petrobras and Adjusted EBITDA in the 1Q-2015 were US$ 1,862 million and US$ 7,516 million, respectively. Key events US$ million Jan-Mar 2015 x 2014 (%) 4Q-2014 1Q15 X 4Q14 (%) 1,862 2,280 (18) Consolidated net income (loss) attributable to the shareholders of Petrobras (9,722) (119) 2,803 2,531 11 Total domestic and international crude oil and natural gas production (Mbbl/d) 2,799 − 7,516 6,068 24 Adjusted EBITDA 7,881 (5) The Company reported net income of US$ 1,862 million in the 1Q-2015 compared to a US$ 9,722 million loss in the 4Q-2014, mainly due to the following events: · Diesel (5%) and gasoline (3%) price increases on November 7, 2014; · Lower cost of sales due to decreased crude oil and oil product import costs and volumes; · Lower export revenues, affected by a decrease in international crude oil prices (average Brent prices decreased by 29% in the 1Q-2015 compared to the 4Q-2014); · Decreased domestic oil product sales (10%) due to the seasonal consumption in the 4Q-2014 and lower economic activity in Brazil; · US$ 1,963 million net finance expense in the 1Q-2015 compared to US$ 713 million in the 4Q-2014; · The Company reached a monthly average crude oil production record level of 672 thousand barrels per day in the pre-salt layer in the first quarter of 2015 (on April 11, 2015 the Company reached a crude oil production record level of 800 thousand barrels per day at the pre-salt layer); and · Production start-up of P-61 platform in Papa-Terra field in the Campos Basin and of the early production system in Búzios field (Santos Basin), as well as the production start-up of Hadrian South field in ultra-deep waters of the Gulf of Mexico. Comments from the CEO Page 2 Financial and Operating Highlights Page 3 1 Comments from the CEO Mr. Aldemir Bendine Dear Shareholders and Investors, During the first quarter of 2015 we reached an operating income of US$ 4.7 billion and an adjusted EBITDA of US$ 7.5 billion, an increase of 45% and 24%, respectively, when compared to the first quarter of 2014. This result is mainly explained by the higher oil production, higher fuel sales margins in Brazil and lower production taxes and imports. Our net income decreased 18% relative to the first quarter of 2014, mainly as a result of the exchange rate devaluation in the period. We are working to maintain our financial and economic performances at high levels. In previous opportunities, I have mentioned that our goal is to develop a profitable Company, with excellence in Corporate Governance, and that is able to efficiently utilize its assets to generate the highest value to shareholders and investors. With that in mind, we are preparing a new business plan that will outline our vision for the future of Petrobras. An important element of this plan is the deleveraging of the Company. We intend to accomplish it gradually, respecting the existing contracts and establishing a balance with the production growth. Finally, I would like to once again congratulate the Company´s employees, the ones responsible for another “OTC Distinguished Achievement Award for Companies, Organizations, and Institutions”, the most important international offshore industry award. Such recognition proves that Petrobras has the necessary expertise, technology and resources for the construction of a company that aims at creating maximum value in its operations. Aldemir Bendine, CEO. 2 FINANCIAL AND OPERATING HIGHLIGHTS Main Items and Consolidated Economic Indicators Jan-Mar 4Q-2014 1Q15 X 4Q14 (%) 2015 x 2014 (%) 33,409 (22) Sales revenues 25,967 34,494 (25) 8,649 (10) Gross profit 7,827 8,106 (3) (12,168) 138 Net income (loss) before finance income (expense), share of earnings in equity-accounted investments, profit sharing and income taxes 4,658 3,203 45 (713) (175) Net finance income (expense) (1,963) (73) (2,589) (9,722) 119 Consolidated net income (loss) attributable to the shareholders of Petrobras 1,862 2,280 (18) (0.75) 119 Basic and diluted earnings (losses) per share 1 0.14 0.17 (18) 26 4 Gross margin (%) 2 30 23 7 (36) 54 Operating margin (%) 2 18 9 9 (29) 36 Net margin (%) 2 7 7 − 7,881 (5) Adjusted EBITDA – U.S.$ million 3 7,516 6,068 24 Net income (loss) before finance income (expense), share of earnings in equity-accounted investments, profit sharing and income taxes by business segment 1,688 1 . Exploration & Production 1,706 6,871 (75) (12,087) 127 . Refining, Transportation and Marketing 3,265 (3,140) 204 179 310 . Gas & Power 734 268 174 (22) 36 . Biofuel (14) (28) 50 262 14 . Distribution 298 320 (7) (1,013) 114 . International 140 192 (27) (1,759) 16 . Corporate (1,471) (1,430) (3) 9,664 (36) Capital expenditures and investments 6,233 8,708 (28) Financial and economic indicators 76.27 (29) Brent crude (U.S.$/bbl) 53.97 108.22 (50) 2.54 13 Average commercial selling rate for U.S. dollar (R$/U.S.$) 2.87 2.37 21 2.66 21 Period-end commercial selling rate for U.S. dollar (R$/U.S.$) 3.21 2.26 42 8.4 12 Variation of the period-end commercial selling rate for U.S. dollar (%) 20.8 (3.4) 24 11.22 1 Selic interest rate - average (%) 12.19 10.40 2 Average price indicators 90.01 (14) Domestic basic oil products price (U.S.$/bbl) 77.80 96.25 (19) Domestic Sales price 66.49 (35) . Crude oil (U.S.$/bbl) 4 43.40 98.02 (56) 45.54 (11) . Natural gas (U.S.$/bbl) 40.76 47.33 (14) International Sales price 73.66 (21) . Crude oil (U.S.$/bbl) 58.40 84.18 (31) 22.26 1 . Natural gas (U.S.$/bbl) 22.40 23.28 (4) 1 Net income (loss) per share calculated based on the weighted average number of shares. 2 Gross margin equals sales revenues less cost of sales divided by sales revenues; Operating margin equals net income (loss) before finance income (expense), share of earnings in equity-accounted investments, profit sharing and income taxes divided by sales revenues; Net margin equals consolidated net income (loss) attributable to the shareholders of Petrobras divided by sales revenues. 3 Adjusted EBITDA equals net income plus net finance income (expense); income taxes; depreciation, depletion and amortization; share of earnings in equity-accounted investments and impairment. Adjusted EBITDA is not a measure defined by IFRS and it is possible that it may not be comparable to similar measures reported by other companies. It should not be considered as a substitute for income before taxes, finance income (expense), profit sharing and share of earnings in equity-accounted investments or as a better measure of liquidity than cash flow provided by operations, both of which are calculated in accordance with IFRS.
